    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 1 of 12                   PageID #: 1




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE



  BROCKE ROBINSON,

       Plaintiff,

  v.
                                                       Civil Action No.
  MRH CORP. d/b/a NORTHERN LIGHT
  MAYO HOSPITAL AND EASTERN
  MAINE HEALTHCARE SYSTEMS d/b/a
  NORTHERN LIGHT HEALTH

       Defendants.




                                        COMPLAINT
                                   JURY TRIAL REQUESTED
                                  INJUNCTIVE RELIEF SOUGHT


                                  JURISDICTION AND PARTIES

    1.    This action arises under the Maine Human Rights Act (“MHRA”), 5 M.R.S. §§ 4551, et

seq., the Whistleblowers’ Protection Act (“WPA”), 26 M.R.S. §§ 833, et seq., and the False Claims

Act (“FCA”), 31 U.S.C. §§ 3729, et seq.

    2.    Mr. Robinson is a United States citizen residing in the Town of Corinth, County of

Penobscot, State of Maine.

    3.    MRH Corp. (“MRH”) is a Maine non-profit corporation with a principal place of

business in the Town of Dover Foxcroft, County of Piscataquis, State of Maine.

    4.    Eastern Maine Healthcare Systems (“Northern Light”) is a Maine non-profit corporation

with a principal place of business in the City of Brewer, County of Penobscot, State of Maine.

                                                  1
    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 2 of 12                   PageID #: 2




    5.    MRH is an “employer” as that term is defined in the MHRA, WPA, and FCA.

    6.    Northern Light is an “employer” as that term is defined in the MHRA, WPA, and FCA.
    7.    Mr. Robinson filed a timely Charge/Complaint of Discrimination with the Maine Human

Rights Commission (“MHRC”).

    8.    On April 23, 2021, Mr. Robinson received a “right to sue” letter from the MHRC.
    9.    Mr. Robinson has exhausted all administrative remedies for purposes of the claims set

forth in this Complaint.

    10. This Court has subject matter jurisdiction over Mr. Robinson’s federal and state claims

pursuant to 28 U.S.C. §§ 1331 and 1367.

                                          JURY TRIAL REQUESTED

    11. Pursuant to Maine Rule of Civil Procedure 38, Mr. Robinson hereby demands a jury trial

on all issues triable of right by jury.

                                          FACTUAL ALLEGATIONS

    12. Mr. Robinson was a former employee of Meridian Mobile Health d/b/a Capital

Ambulance (“Meridian”), which was an affiliate of the Eastern Maine Healthcare System.

    13. In 2016, Mr. Robinson was physically and verbally assaulted by his paramedic team lead.

    14. Mr. Robinson reported the assault to Steve Smith, his shift supervisor. Smith took no

action to investigate or correct the team lead’s unsafe and illegal conduct.

    15. Mr. Robinson reported the assault to Human Resources and was told to meet with Joe

Kellner, the head of Meridian.

    16. After meeting with Mr. Kellner, Mr. Smith, and the paramedic team lead, Meridian took

no corrective action and told Mr. Robinson that he would have to continue working on a truck with

his paramedic team lead in spite of the assault.

    17. Unable to work in such unsafe conditions, Mr. Robinson resigned.

                                                   2
    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 3 of 12                      PageID #: 3




    18. Mr. Robinson told Mr. Smith and Mr. Kellner that he was resigning because they did not

take effective action in response to his report of assault and that he was going to file a complaint

with the Maine Human Rights Commission (“MHRC”).

    19. Mr. Robinson submitted an Intake Questionnaire to the MHRC alleging whistleblower

retaliation against Meridian.

    20. Before Mr. Robinson signed and notarized a MHRC complaint, the VP of Human

Resources for EMHS, Paul Bolin, contacted him and offered him a severance package if he agreed

not to pursue his complaint with the MHRC.

    21. Mr. Robinson resolved his dispute with Meridian and EMHS through voluntary

settlement executed on November 15, 2016.

    22. In October 2018, Mr. Robinson was hired to work as a Paramedic/Emergency Medical

Technician at Mayo Regional Hospital (“MRH”).

    23. Mr. Robinson performed his job duties satisfactorily.

    24. While employed by MRH, Mr. Robinson reported that MRH was engaging in illegal

conduct.

    25. Defendant submitted bills to Medicare as well as to private insurance companies.

    26. Mr. Robinson reported that MRH was submitting false claims to Medicaid/Medicare.

    27. A medical necessity form needs to be completed when a patient is transferred by

ambulance out of the hospital.

    28. Medicare will pay for the ambulance if the patient's condition is such that use of any

other method of transportation is contraindicated. In any case in which some means of

transportation other than an ambulance could be used without endangering the individual's health,




                                                   3
    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 4 of 12                     PageID #: 4




whether or not such other transportation is actually available, no payment may be made for

ambulance services.

    29. One factor considered by Centers for Medicare & Medicaid Services (“CMS”) when

evaluating medical necessity is documentation that a patient in question is “bed-confined” which

means that the patient is unable to get up from bed without assistance, unable to ambulate, and

unable to sit in a chair or wheelchair.

    30. MRH instructed Mr. Robinson and other EMTs to intentionally omit details from medical

necessity forms which evidenced that a patient in question was not bed-confined and/or was able

to utilize an alternative form of transportation. This was done so that it would be easier for Mayo

to certify transports as medically necessary and therefore billable to Medicare.

    31. By billing CMS for transports as medically necessary when the information did not

support the CMS preconditions for payment, Mayo engaged in fraud against the government,

failed to comply with the requirements set out in the CMS regulations and engaged in violations of

the FCA.

    32. On multiple occasions, Mr. Robinson reported his concerns about the fraud to Brian

Mullis, Director of Emergency Medical Services at MRH and opposed the fraud. Mr. Mullis told

him to just do his job and don’t ask questions.

    33. Mr. Robinson’s reports constituted protected activity for purposes of the WPA and FCA.

    34. Mr. Robinson had a reasonable cause to believe that these billing practices violated CMS

regulations and constituted fraud.

    35. In or around February 2020, Mr. Robinson reported this fraud to CMS.

    36. Mr. Robinson’s report constituted protected activity for purposes of the WPA and FCA.

    37. On information and belief, MRH was made aware of Mr. Robinson’s report to CMS.



                                                  4
     Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 5 of 12                  PageID #: 5




     38. Mr. Robinson also reported to MRH that it was running expired municipal plates on

ambulances.

     39. MRH is not a municipality but its ambulances had municipal plates because the

ambulance service was formerly managed by a municipality.

     40. The license plates expired in February 2020.

     41. Mr. Robinson reported concerns about this illegal condition to Supervisor Keith Cookson

in February 2020. Cookson said he would look into it.

     42. Mr. Robinson’s reports regarding the license plates was protected activity for purposes of

the WPA.

     43. When the license plates were not renewed, Mr. Robinson reported this illegal conduct to

Jason Oko at Maine EMS and Melissa Adams, a licensing agent for Maine EMS, in about mid-

February 2020. Mr. Oko said they would look into it.

     44. The license plates were not renewed.

     45. Upon information and belief, a Mayo Ambulance with expired license plates was

involved in an accident in Bangor on Broadway and Center while running code 3.

     46. Mr. Robinson also reported that MRH was providing EMS classes taught by an

uncertified and unqualified instructor.

     47. Mr. Mullis taught EMS classes.

     48. Mr. Robinson learned that Mr. Mullis was not certified to teach EMS classes.

     49. As a result, students who took EMS classes were not qualified to be certified.

     50. Mr. Robinson reported concerns about Mr. Mullis teaching EMS classes without

certification to Jason Oko at Maine EMS in about mid-February 2020. Oko said they would look

into it.



                                                  5
    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 6 of 12                  PageID #: 6




    51. Mr. Robinson’s report about Mr. Mullis lack of certification and qualification was a

protected report for purposes of the WPA.

    52. On February 1, 2020, Mr. Robinson resigned his full time EMT position with MRH

because of concerns about the above-referenced illegal actions by MRH.

    53. Mr. Robinson’s employment status changed to part time/per diem.

    54. Mayo Regional Hospital merged with a new corporation entitled MRH Corp., effective

March 1, 2020.

    55. MRH Corp. was created by EMHS as a new corporate entity for the Hospital.

    56. On March 3, 2020, Mr. Robinson was notified that he was terminated.

    57. On March 27, 2020, Respondents’ lawyer stated: “Per 26 M.R.S. § 630, Mr. Robinson

was not terminated. His employment ended when his employer, the former Mayo Regional

Hospital, ceased to exist.”

    58. This is not correct. Mr. Robinson remained employed as of the March 1, 2020 merger of

the old and new corporations.

    59. In addition, upon information and belief, MRH employees like Mr. Robinson were not

required to complete an application and rather were allowed to continue working for the new

corporate entity in their same positions.

    60. In response to a follow-up question asking why Mr. Robinson was not permitted to

continue employment like the majority of other employees, Defendant’s attorney added the

following: “Mr. Robinson’s employment with Mayo Regional Hospital ended when that entity

ceased to exist. Mr. Robinson was not hired by the new entity, Northern Light Mayo Hospital

because he previously executed a severance agreement with Meridian Mobile Health, an EMHS




                                                 6
    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 7 of 12                   PageID #: 7




member organization, in 2016 in which in exchange for severance pay, he agreed he would not be

employed by any EMHS member organization in the future.”

    61. Defendants admit that prior to making the decision to terminate Mr. Robinson, Northern

Light, by and through Paul Bolin, engaged in a review of Mr. Robinson’s performance by

consulting with Mayo management.

    62. On information and belief, managers at MRH that were aware of Mr. Robinson’s

protected activity at MRH provided false and misleading information about Mr. Robinson’s tenure

and performance.

    63. On information and belief, the subordinate bias of managers at MRH proximately caused

Mr. Robinson’s termination.

    64. The stated reason for Mr. Robinson’s termination is an admission that he was terminated

in connection with his prior complaint of whistleblower retaliation against Meridian.

    65. Mr. Robinson’s prior complaint of whistleblower retaliation against Meridian was a but

for cause of his termination, in violation of 5 M.R.S. §4633(1).

    66. Defendants claimed to the MHRC that Mr. Robinson “agreed he would not be employed

by any EMHS member organization in the future” which is not the case.

    67. Defendants terminated Mr. Robinson’s employment and/or refused to continue to employ

him because of his protected whistleblower activity against Meridian, in violation of the WPA, the

MHRA, and the FCA.

    68. In their August 17, 2020 Submission to the MHRC, Defendants allege that the decision

not to permit Mr. Robinson to remain employed by MRH was made by Mr. Bolin, Northern

Light’s Vice President and Chief Human Resources Officer.

    69. For this reason, EMHS is liable for the unlawful termination.



                                                  7
    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 8 of 12                   PageID #: 8




    70. Defendants indicate that MRH Vice President of Human Resource James Godley

communicated the decision to Mr. Robinson.

    71. Mr. Bolin acted as an agent and representative of MRH when he made the decision to

terminate Mr. Robinson.

    72. As set out above, the subordinate bias of MRH managers proximately caused the

termination and for this reason and those set out above, MRH is liable for the unlawful

termination.

    73. Mr. Robinson engaged in conduct in furtherance of an action under the FCA and action

that reasonable could lead to a viable FCA action.

    74. Northern Light, by and through Mr. Bolin, discriminated against Mr. Robinson because

he opposed an act or practice that is unlawful under the MHRA and because he contacted the

MHRC with regard to violations of the MHRA experience at Meridian, submitted an intake

questionnaire setting out these violations, and otherwise participated in the MHRC process for

investigating these violations.

    75. Northern Light, by and through Mr. Bolin, coerced, intimidated, and interfered with Mr.

Robinson’s exercise and enjoyment of his rights under the MHRA and because he exercised and

enjoyed these rights.

    76. In addition, a fact finder could and likely would conclude that the explanation given by

Defendants is not accurate and is evidence of pretext.

    77. Upon information and belief, other employees who have settled employment claims

against entities owned and acquired by EMHS have been permitted to remain employed after their

current employers are incorporated in EMHS’ system.




                                                  8
    Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 9 of 12                      PageID #: 9




    78. Defendants treated Mr. Robinson differently and worse than similarly situated coworkers

and terminated Mr. Robinson’s employment and/or refused to continue to employ him because of

his protected whistleblower activity while employed at MRH, in violation of the WPA, MHRA,

and FCA.

    79. Mr. Robinson retained counsel in this matter in April 2020.

    80. On April 30, 2020 counsel sent a letter to Northern Light’s attorney advising Northern

Light that this firm was representing him and requesting that Northern Light and its affiliates

preserve paper and electronic documents that may be relevant to claims because Mr. Robinson’s

“employment and termination/failure to hire will likely be the subject of future litigation”.

    81. The letter was sent by certified mail with return receipt and the return receipt was signed

by Northern Light at 9:45 AM on Monday, May 4, 2020.

    82. Therefore, on May 4, 2020, Defendants through counsel had notice that Mr. Robinson

was pursuing these claims against them.

    83. Following Mr. Robinson’s separation from MRH, he continued to work at his second job

at the Corinth Fire Department.

    84. On May 13, 2020, Joe Kellner, former head of Meridian, and other MRH officials went

to the Corinth fire station and provided the Fire Chief a list of things that Mr. Robinson is not

allowed to do. For example, Mr. Robinson was told that he was not allowed to go into the

station’s closet because Northern Light has supplies there. They also advised the Fire Chief that

Mr. Robinson could not participate in certain emergency calls.

    85. Therefore, Defendants are continuing to take steps to retaliate against Mr. Robinson for

engaging in activities protected by the WPA, MHRA, and FCA.




                                                   9
  Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 10 of 12                    PageID #: 10




    86. The effect of these retaliatory actions is to dissuade Mr. Robinson and other workers

from engaging in protected activity and from engaging in activities protected by the WPA,

MHRA, and FCA.

    87. Defendants will continue to retaliate against Mr. Robinson by denying him employment

opportunities because he engaged in protected activity if they are not enjoined from doing so.

                                        COUNT I: FCA Retaliation

    88. Paragraphs 1-87 are incorporated by reference.

    89. The anti-retaliation provisions of the FCA make it unlawful to discharge, suspend,

threaten, harass, or in any other manner discriminate against an employee in the terms and

conditions of employment because of lawful acts done by the employee in an effort to stop a

violation of the FCA.

    90. Defendants’ conduct violates the FCA.

                                     COUNT II: MHRA and WPA

    91. Paragraphs 1-90 are incorporated by reference.

    92. Defendants’ conduct violates the WPA as enforced through the MHRA.

    93. Defendants’ conduct violates

    94. Defendants’ conduct violated the MHRA’s prohibitions on retaliation, interference,

coercion, and intimidation set out at 5 M.R.S. §4633.

                            COUNT III: TORTIOUS INTERFERENCE

    95. Paragraphs 1-94 are incorporated by reference.

    96. An advantageous economic relationship existed between Plaintiff and Mayo Regional

Hospital.




                                                 10
  Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 11 of 12                      PageID #: 11




    97. Defendant EMHS was aware of this advantageous economic relationship and interfered

with this relationship with the intention of interference with and ending this relationship through

the use of intimidation.

    98. Defendants EMHS’ interference with Plaintiff’s advantageous economic relationship

proximately caused damages to Plaintiff.

                                       PRAYER FOR RELIEF

         Wherefore, Plaintiff requests that the Court grant the following relief:

         A.      Enter Judgment in Plaintiff’s favor;

         B.      Declare Defendants’ conduct to be in violation of Plaintiff’s rights under the

 MHRA and WPA;

         C.      Enjoin Defendants, their agents, successors, employees, and those acting in

 concert with them from continuing to violate Plaintiff’s rights;

         D.      Order Defendants to employ Plaintiff or alternatively award front pay and

 benefits;

         E.      Award lost future earnings to compensate Plaintiff for the diminution in expected

 earnings caused by Defendants’ discrimination;

         F.      Award equitable-relief for back pay, benefits and prejudgment interest;

         G.      Award compensatory damages in an amount to be determined at trial;

         H.      Award punitive damages in an amount to be determined at trial;

         I.      Award civil penal damages in an amount to be determined at trial;

         J.      Award nominal damages;

         K.      Award attorney’s fees, including legal expenses, and costs;

         L.      Award prejudgment interest;



                                                  11
 Case 1:21-cv-00146-NT Document 1 Filed 06/03/21 Page 12 of 12                        PageID #: 12




       M.      Permanently enjoin Defendants from engaging in any employment practices

retaliating against persons who report violations of local, state and federal laws;

       N.      Require that Defendants mail a letter to all employees notifying them of the

verdict against them and stating that Defendants will not tolerate retaliation in the future;

       O.      Require that Defendants post a notice at all of their work sites of the verdict and a

copy of the Court’s order for injunctive relief;

       P.      Require that Defendants train all management level employees on the protections

afforded by the MHRA, WPA and the FCA;

       Q.      Require that Defendants place a document in Plaintiff’s personnel file which

explains that they unlawfully terminated Plaintiff because of retaliation; and

       R.      Grant to Plaintiff such other and further relief as may be just and proper.



       Dated at Portland, Maine this _____
                                      3rd day of June 2021




                                                        ___________________
                                                          /s/ Chad T. Hansen
                                                        Chad T. Hansen, Esq.,
                                                        Attorney for Plaintiff

                                                        EMPLOYEE RIGHTS GROUP
                                                        92 Exchange Street, 2nd floor
                                                        Portland, Maine 04101
                                                        Tel (207) 874-0905
                                                        Fax (207) 874-0343
                                                        chad@employeerightslaw.attorney




                                                   12
